MEMORANDUM **
Rodriguez Cervantes-Romero appeals the district court’s imposition of sentence following entry of his guilty plea to an indictment for violating 8 U.S.C. § 1326(a), enhanced by 8 U.S.C. § 1326(b)(2). Because he does not present any issues that are justiciable on appeal, we dismiss.
The district court considered Cervantes-Romero’s motion for a downward departure based on his agreement to reinstatement of his deportation and participation in “fast-track” sentencing, and denied the motion on the merits. We do not have jurisdiction to review this or any other discretionary decisions that may have been made to deny a downward departure. See United States v. Pablo Rivera-Sanchez, *656222 F.3d 1057, 1064-65 (9th Cir.2000); United States v. Webster, 108 F.3d 1156, 1158-59 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Cir. R. 36-3.